OPINION ON MOTION.
Dunbar, C. J.
Respondent in this case brings to this court a short record, and moves the court to affirm the judgment appealed from, and for judgment in this court for the amount thereof, together with interest and costs, against appellant and his sureties, for the reason that appellant has failed to file a transcript of the case within the time prescribed by law. In consideration of the showing made by the appellant in extenuation of his failure to file the transcript within the time prescribed by law, we think it would be too harsh a judgment to dismiss the appeal, or affirm the judgment, but inasmuch as the respondent had a right under the rules of the court to make the motion he has made in this case, we deem it but just to impose terms upon the appellant, and it is, therefore, ordered that upon the payment by appellant to the attorney for respondent, within ten days, of the sum of twenty-five dollars, the motion will be overruled, and if not so paid within that time, the motion will be sustained, and the appeal dismissed as prayed for.
Anders, Scott, Hoyt and Stiles, JJ., concur.